     Case 2:21-cv-03254-CBM-SK Document 6-2 Filed 04/15/21 Page 1 of 3 Page ID #:61




 1    Eric Honig (CSBN 140765)
      LAW OFFICE OF ERIC HONIG
 2    A Professional Law Corporation
      P.O. Box 10327
 3    Marina del Rey, CA 90295
 4
      erichonig@aol.com
      Telephone: (310) 699-8051
 5
      Fax: (310) 943-2220

 6    RICHARD M. BARNETT (CSBN 65132)
      A Professional Law Corporation
 7    105 West F Street, 4th Floor
      San Diego, CA 92101
 8    richardmbarnett@gmail.com
      Telephone: (6l9) 231-1182
 9    Facsimile: (619) 233-3221
10    Michael S. Chernis (CSBN 259319)
      CHERNIS LAW GROUP P.C.
11    Santa Monica Water Garden
      2425 Olympic Blvd.
12    Suite 4000-W
      Santa Monica, CA 90404
13    Michael@chernislaw.com
      Tel: (310) 566-4388
14    Fax: (310) 382-2541
15    ERIC D. SHEVIN (CSBN 160103)
      Shevin Law Group
16    15260 Ventura Boulevard, Suite 1400
      Sherman Oaks, California 91403
17    eric@shevinlaw.com
      tel. 818-784-2700
18    fax 818-784-2411
19    PAUL L. GABBERT (CSBN 74430)
      2530 Wilshire Boulevard
20    Second Floor
      Santa Monica, CA 90403
21    plgabbert@aol.com
22
      Telephone: 424 272-9575
      Facsimile: 310 829-2148
23
24    Attorneys for Plaintiffs John Does 1-4

25
26
27
28



                                            -1-
                                     DECLARATION OF DOE 1
     Case 2:21-cv-03254-CBM-SK Document 6-2 Filed 04/15/21 Page 2 of 3 Page ID #:62




 1                            UNITED STATES DISTRICT COURT
 2                          CENTRAL DISTRICT OF CALIFORNIA
 3                                    WESTERN DIVISION
 4
 5     JOHN DOE 1, ET AL, on behalf of               )   No.
       their self and all others similarly           )
 6     situated,                                     )
                                                     )   DECLARATION OF DOE 1 IN
 7                              Plaintiff,           )   SUPPORT OF APPLICATION
                                                     )   FOR TEMPORARY
 8                    v.                             )   RESTRAINING ORDER
                                                     )
 9     UNITED STATES OF AMERICA,                     )
       and                                           )
10     MERRICK GARLAND, in his official              )
       capacity as United States Attorney            )
11     General,                                      )
                                                     )
12                              Defendants.
13     ________________________________
14
15
16           I, DOE 1, state and declare as follows:
17           1.      I have personal knowledge of the facts hereinafter stated, and if called
18    upon to testify, could and would competently testify thereto.
19           2.      I am a Plaintiff Class Representative in this action.
20           3.      This declaration is in support of Plaintiffs’ application for a temporary
21    restraining order relating to the relief sought in the Class Action Complaint filed in
22    this action.
23           4.      I rent safe deposit box #5006 and #4105 at US Private Vaults ("USPV")
24    through my designee, John Doe 2. He was provided a key to my personal box #5006
25    and #4105 on my behalf. Together, we maintain and have maintained exclusive
26    control over these boxes and the property held in them before, during and since March
27    22-26, 2021.
28



                                               -2-
                                        DECLARATION OF DOE 1
Case 2:21-cv-03254-CBM-SK Document 6-2 Filed 04/15/21 Page 3 of 3 Page ID #:63
